Title: To James Madison from Richard Taylor, 23 July 1816
From: Taylor, Richard
To: Madison, James


        
          Dear Sir
          Louisville 23d. July 1816
        
        My son Joseph having buisiness at the War office at the Citty of Washington as he is young & Inexperienced he may be at some loss how to proceed to gett it finished. I have therefore Ventured to trouble you with a request to advise him in what wou’d be his best course to take in the matter.
        I wish also to mention to you the [sic] he has been Transfered from the Infantry to the Artillary but his standing is a Lower grade than he formerly held in the Infantry. Now I confess I have a wish that if he reejons the Army it shoud be in the same rank he formerly held. I hope you will be so good to Excuse this Intrusion on your time, My wife Joins in Love to your good Mother, & our best wishes to your Lady & beleive me to be with Friendship & Esteem your most Obt. Servt.
        
          Richd. Taylor
        
        
          N. B my fingers are crippled with the rheumatism so that I doubt if you can read this scrall.
          
            R T.
          
        
      